Citation Nr: 1105056	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-31 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1949 to October 
1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 2006, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this hearing 
is associated with the claims file.

In December 2009, the Board remanded the issue of entitlement to 
a TDIU for further evidentiary development.  The requested 
development was completed, and the case has now been returned to 
the Board for further appellate action.

The issue of entitlement to increased ratings for the 
Veteran's left and right knee disabilities has been raised 
by the record (see Written Brief Presentation dated 
January 28, 2011), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for total knee replacement of 
the left and right knees, each evaluated as 30 percent disabling; 
the combined disability rating is 60 percent.    

2.  The Veteran attended truck driving school, graduated from 
college (studying Biblical education), and attended some graduate 
school.    

3.  The medical evidence indicates that the Veteran's service-
connected knee disabilities are not so severe as to prevent him 
from engaging in substantially gainful employment of a sedentary 
nature.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2006 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
a TDIU, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.  January and 
March 2010 letters provided similar notice.  The claim was last 
readjudicated in December 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
private treatment records, information from the Veteran's 
employer, and hearing testimony.

In the December 2009 remand, the Board instructed that the 
Veteran was to be asked to complete a form to obtain current 
employment information, and that attempts should be made to 
obtain any relevant employment information from indicated 
employers.  The Veteran completed the form and identified one 
employer.  The employer was asked to provide a completed VA Form 
21-4192 in a May 2010 letter; however, the employer did not 
respond.  Although the Veteran was not advised of such, the Board 
notes that the employer already completed the form in April 2006, 
and that tax records indicate the Veteran last earned wages in 
2006, with the Veteran clarifying during his December 2006 
hearing that he last worked in May 2006.  Accordingly, additional 
development to that employer would provide only cumulative 
information.  Thus, the Board's instructions have been 
substantially complied with, and remand is not necessary.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) ("only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance"); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

The Board also recognizes that the Veteran's representative has 
filed an informal claim for increased ratings for left and right 
knee disabilities.  In this regard, the rating decision that most 
recently denied a TDIU also denied increased ratings for the knee 
disabilities.  The Veteran only disagreed with the portion of the 
decision denying a TDIU.  As such, claims for increased ratings 
for the knee disabilities are not before the Board at this time.  
While the Veteran's representative asserts that the Veteran's 
knee disabilities have worsened, no evidence has been submitted 
to support this assertion to include lay testimony from the 
Veteran.  A VA examination was conducted less than a year ago and 
is sufficiently contemporaneous in time as to reflect the current 
impact of the Veteran's service connected disabilities on 
employment.  Accordingly, there is no reason that the Board 
cannot issue a decision as to the TDIU claim at this point.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for a 
VA examination.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities of 
one or both lower extremities (including the bilateral factor) 
will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU rating, the record 
must reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 38 
C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
appellant's nonservice-connected disabilities nor advancing age 
may be considered.  38 C.F.R. § 4.19.

Service connection is in effect for total knee replacement of the 
left and right knees, each evaluated as 30 percent disabling.  
His combined disability rating is 60 percent.  The Veteran's 
lower extremity disabilities can be counted as a single 
disability, and combined meet the criteria for a single 
disability rated at 60 percent or higher.  See 38 C.F.R. § 4.16.  

The record establishes that the Veteran has work experience as 
letter carrier, bus driver, and truck driver.  The Veteran 
attended a truck driving school, graduated from college (studying 
Biblical education), and attended some graduate school.    

The Veteran was afforded a VA joints examination in April 2006.  
He complained of knee stiffness and difficulty standing due to 
lower extremity weakness.  He reported that he was limited in the 
duration he could walk or stand but was not using any assistive 
devices.  Examination revealed a reduced range of motion in each 
knee with no swelling, crepitus or instability.  Gait was normal, 
as was lower extremity strength.  The examiner diagnosed 
bilateral total knee replacement.  

In an April 2006 letter, the Veteran's pastor relayed that knee 
problems prevent the Veteran from being able to stand and walk 
for any extended period of time and because of the Veteran's 
physical condition, he is unable to be actively involved in the 
church as he had been in the past.  

VA treatment records indicate that in addition to the service-
connected knee disabilities, the Veteran has other nonservice-
connected disabilities including hypertension, coronary artery 
disease, diabetes mellitus, hyperlipidemia, benign prostatic 
hypertrophy, and morbid obesity.  

Tax documents and the Veteran's statements indicate that he last 
worked in May 2006 and that this work was only part time.  

At his December 2006 hearing, the Veteran testified that his legs 
are weak and he cannot walk far or stand for very long.  He 
reported that walking causes his knees to swell and that he has 
discomfort and weakness of the knees.  He explained that he 
spends most of the day sitting in his chair.  He was able to 
drive.  

The Veteran was afforded another VA joints examination in April 
2010.  He reported knee pain aggravated by prolonged standing and 
walking.  He could only stand a few minutes before needing to sit 
down.  He was using a motorized scooter because of his knees.  
Examination revealed a reduced range of motion of both knees.  
There was 5 millimeters of ligamentous laxity on Lachman's test 
of the right knee.  Both knees were tender and there was some 
bony swelling.  The Veteran had difficulty transferring from his 
motorized scooter to the examination table.  The examiner 
diagnosed degenerative joint disease of the bilateral knees 
status post bilateral total knee arthroplasty.  According to the 
examiner, due to the Veteran's age and immobility due to his knee 
problems and subsequent surgery, the Veteran was essentially 
unemployable for any job other than a completely sedentary desk 
job or clerical type position.  The examiner noted that the 
Veteran's age of 81 years old makes it likely that he is less fit 
than normal for any type of employment.

After a review of the Veteran's claims file in May 2010, the 
examiner's opinion remained the same; that is, due to knee 
instability, pain, and lack of ability, the Veteran was unsuited 
for any job other than a completely sedentary desk or clerical-
type position.  

Based on the foregoing evidence, the Board finds that the 
Veteran's service-connected knee disabilities do not prevent him 
for obtaining and maintaining substantially gainful employment.  
While the Veteran asserts that he is unemployable, in May 2010 a 
VA examiner opined that the Veteran is still able to perform 
sedentary or clerical work.  The Board acknowledges that the 
Veteran is limited in his ability to perform physical employment.  
However, the competent and probative medical opinion in the 
record indicates the Veteran's disability does not prevent 
sedentary employment.  The Board places greater probative weight 
on the medical opinion concerning the Veteran's employment 
capability than the Veteran's contentions as to the limitations 
caused by his disability.  

The Board further notes that the Veteran's educational level does 
not prevent the Veteran from finding a sedentary job.  The 
Veteran himself noted at his December 2006 hearing that he 
graduated from college and had attended some graduate study.  

Again, the issue is not whether the Veteran is unemployed or has 
difficulty finding employment, but rather, whether the Veteran is 
capable of performing acts required by employment.  See Van 
Hoose, 4 Vet. App. at 363.  While the Board is cognizant that the 
Veteran would have difficulty working in a physical capacity, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not precluded from securing and following 
substantially gainful employment of a sedentary nature.    

Accordingly, the Board finds, based on the preponderance of the 
evidence of record, that the Veteran's knee disabilities do not 
preclude him from obtaining and maintaining substantially gainful 
employment of a sedentary nature consistent with his education, 
and the Veteran's claim for TDIU is denied.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2010).

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


